DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments 01/31/2022 with respect to the art rejection of the claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 has been  considered by the examiner.
Claim Objections
4.	Claims 3, 7, 11, 14-18 are objected to because of the following informalities:  
Applicant is advised that should claims 3 &15, 7&16, 11&17, 14&18 be found allowable, respective claims 3 &15, 7&16, 11&17, 14&18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims(pairs of claims 3 &15, 7&16, 11&17, 14&18) in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 4-5, 8-9, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (U.S. 2020/0119822).
With respect to claim 1, Li et al. disclose: 
receiving a configuration for Channel State Information, CSI, measurement (Fig.2, received by the terminal in step S200, [0066] where the first indication information is used to indicate n first CSI RS resources and lines 10-14 of [0072] disclosing that the first CSI RS resources are NZP CSI RS resources. Also refer to [0077]-[0081] where the the first indication information along with the second signaling correspond to the claimed configuration information received by the terminal (claimed wireless device)) including a first Non-Zero Power Channel State Information - Reference Signal, NZP CSI-RS, 
accumulating interferences measured on each of the plurality of NZP CSI-RS resources of the second NZP CSI-RS resource set (lines 2-4 of [0070], lines 1-2 of [0071], [0074]); 
and measuring CSI based on the first and the second NZP CSI-RS resource sets (last sentence of [0031] and [0082]-[0084]), the CSI measurement being based at least in part on the accumulated interferences measured on the plurality of NZP CSI-RS resources of the second NZP CSI-RS resource set (as explained in lines 1-5 of [0070], [0071], [0073]-[0084] total interference power is obtained from the accumulated interferences on the n first  NZP CSI resources. Also [0081]-[0084] were CSI is obtained using the accumulated interferences and the first (m) NZP CSI RS resources used to measure a channel coefficient).

With respect to claim 4, Li et al. disclose: further comprising reporting the CSI measurement ([0031] and step 210 of Fig. 2 [0069]).

Claim 5 is rejected based on the rationale used to reject claim 1 above and regarding the claimed “comprising processing circuitry configured to” refer to the terminal device of Fig. 4 [0098]-[0101] detailed description of Fig. 4 and [0102] the units implemented as hardware correspond to the claimed processing circuitry. Alternatively refer to the terminal device of Fig. 5 described in [0104]-[0108], in particular last sentence of [0106] where the processor corresponds to the claimed “processing circuitry”).

Claim 8 is rejected based on the rationale used to reject claim 4 above.

Claim 9 is rejected based on the rationale used to reject claim 1 above from the point of view of the network device (of Fig. 2).

Claim 12 is rejected based on the rationale used to reject claim 9 above  and regarding the claimed “comprising processing circuitry configured to” refer to the network device of Fig. 6 [0116]-[0119] detailed description of Fig. 6 and [0102] the units implemented as hardware correspond to the claimed processing circuitry. Alternatively refer to the network device of Fig. 7 described in [0121]-[0125]], in particular last sentence of [0122] where the processor corresponds to the claimed “processing circuitry”).


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3, 7, 11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. 2020/0119822) in view of R1-1712226 “General Framework for CSI acquisition and beam management”, 8/2017, Huawei, pp. 1-10.
With respect to claim 3,  Li et al. disclose: reporting the CSI measurement (step 
S210, [0031], [0068], [0100]).
 Li et al. do not disclose: without reporting a CSI-RS resource index, CRI.
In the same field of endeavor, R1-1712226 discloses: without reporting a CSI-RS resource index, CRI (sections 2.1, 2.2 Table 1 refer to the CSI reporting  (includes CQI reporting under CSI parameters) settings where CSI parameter CRI is  a supported parameter , i.e. an optionally  selectable CSI parameter. It is understood that the CSI report does not have to include the optional CRI).


Claim 15 is rejected based on the rationale used to reject claim 3 above.

Claims 7 and 16 are rejected based on the rationale used to reject claims 3 and 15 above.

Claims 11, 17, 14, 18 are rejected based on the rationale used to reject claims 3, 15 above and from the point of view of the network device which receives the CSI from the modified terminal of Li et al. that does not include a CRI in the transmitted CSI (CQI of step 210).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        03/22/2022